DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For instance, the title general cites a system/control and fails to include the inventive concept found in the independent claim. 

Claim Objections
Claim 3 is objected to because of the following informalities:  The reference “609” should be removed.  Appropriate correction is required.
Also in claim 3, line 3, “a plural pieces” does not appear to be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twarog et al. [US 2015/0066837].
With respect to claim 1, Twarog discloses a battery system [30], comprising: a plurality of battery cells [52]; and a control circuit [40,56] which controls a charging/discharging current of the battery cell [par. 0023,0028], wherein the control circuit performs a plurality of temperature rising estimations on the basis of temperature information, a charging/discharging current, and a time width of a time window [Figs 2-3; par. 0028 and 0044-0056, a plurality of future temperature rises of the battery is determined, note that a charge duration is a time width of a time window of the charging operation], and wherein the control circuit selects a charging/discharging current corresponding to a temperature rising estimation in which a temperature of the battery cell does not exceed a use limit temperature of the battery cell among the temperature rising estimations [par. 0057-0067; a charging power characteristic is chosen, i.e. the maximum charging current that keeps the temperature of the battery at or below the threshold].

With respect to claim 2, Twarog further discloses wherein the battery system includes a temperature sensor, a current sensor and a voltage sensor, and wherein the control circuit includes a calculation unit to calculate a state of charge and a state of health of the battery cell, and other battery parameters [par. 0022].

With respect to claim 3, Twarog further discloses wherein the control circuit includes a memory unit which stores a plural pieces of current information and time widths of a plurality of time windows, and wherein a plurality of temperature rising estimations are performed on the basis of the current information and the time widths of the time windows, and a present operation situation [Fig. 3; par. 0023, note that the charging operation is inclusive of multiple predications/estimations that use the charging power/current and also a known soc and/or known ambient temperature and/or known charging power as an input as shown in figure 4].

With respect to claim 4, Twarog further discloses wherein the control circuit includes an optimal condition calculation unit which secures the battery cell to be equal to or less than a use limit temperature during the plurality of temperature rising estimations, and selects a temperature rising estimation in which a utilization of the battery cell is increased [par. 0057-0058; the optimal condition is equated to the threshold temperature of the battery cell to which Twarog keeps the battery under for purposes of selecting the charging current during the rise estimations, note also Twarog states the reason is to prevent the useful life of the battery from being reduced which equates to an increase in utilization].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0329612 to Jung discloses a method for controlling battery temperature where a power supplied to a battery is adjusted in order to prevent an estimated future temperature from increasing beyond a threshold. 
US 2014/0084873 to Sim et al. discloses a protection method for a method wherein the battery temperature is estimated during a charging operation and a current input is adjusted to prevent the estimated future temperature from going over a threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859